LIGON, J.
The charge of the court is erroneous. The proof shows, that no spirituous liquors were retailed at the house near which the playing took place, at the time the parties played. The second count in the indictment, under which the conviction was had, charges the playing to have taken place iC ata storehouse then and there for retailing spirituous liquors.” Proof that persons played cards at or near a house which, at some indefinite period of past time, had been used as a storehouse for retailing spirituous liquors, does not make out the offence charged; yet, such was the ruling of the court below.
Whether the proof would not have authorized a conviction under the sixth or seventh count in this indictment, we do not decide, as the only question before us relates to the charge of the court, and that confines the jury to the consideration of the charge made in the second count alone.
Let the judgment he reversed, and the cause remanded.